Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 1 of 36 PagelD 12695

FILED IN OPEN COURT
V3 2014

CLERK. US. DISTRICT COURT
UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

V. . CASE NO. 3:14-cr-73-J-34JRK

JUAN LUIS HERNANDEZ RILL

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by

Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, Juan Luis Hernandez Rill, and the attorneys for
the defendant, Jeff Quisenberry and Francisco Fernandez, Fernandez Law

Group, mutually agree as follows:

A.  Particularized Terms

1. Count(s) Pleading To

The defendant shall enter a plea of guilty to Count One of the
Indictment. Count One charges the defendant with Conspiracy to Commit
Wire Fraud, in violation of Title 18, United States Code, Sections 1349 and
1343.

2. Maximum Penalties
Count One carries a maximum sentence of up to 20 years of

imprisonment, a fine of $250,000 or twice the gross gain or loss generated

Defendant's Initials TY AF A-
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 2 of 36 PagelD 12696

from the fraud (or both the terms of imprisonment and the fine), a term of
supervised release of up to 3 years, and a special assessment of $100 per felony
count. If the defendant violates supervised release, the defendant could be
sentenced to a maximum sentence of 2 years of imprisonment and an
additional term of supervised release.

With respect to certain offenses, the Court shall order the defendant to
make restitution to any victim of the offense(s), and with respect to other
offenses, the Court may order the defendant to make restitution to any victim
of the offense(s), or to the community, as set forth below.

3. Elements of the Offense(s)

The defendant acknowledges understanding the nature and elements of
the offense(s) with which defendant has been charged and to which defendant
is pleading guilty.

The elements of Count One are:

First: Two or more persons, in some way or manner, agreed to

try to accomplish a common and unlawful plan to commit

wire fraud, as charged in the indictment; and

Second: The Defendant knew the unlawful purpose of the plan and
willfully joined in it.

Defendant's Initials Si 2
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 3 of 36 PagelD 12697

4. Counts Dismissed
At the time of sentencing, the remaining counts against the Defendant,
Counts Ten and Eleven, will be dismissed pursuant to Fed. R. Crim. P.
11(c)(1)(A).
5. Chapter Two Base Offense Level Stipulation
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States and the
defendant agree to jointly recommend to the Court that the defendant's
Chapter Two base offense level be calculated at 7 pursuant to USSG §
2B1.1(a)(1). The parties understand that such a joint recommendation is not
binding on the Court, and if not accepted by this Court, neither the United
States nor the defendant will be allowed to withdraw from the plea agreement,
and the defendant will not be allowed to withdraw from the plea of guilty.
6. Chapter Two Loss Calculation — USSG Section 2B1.1(b)()(H)
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States, based on
the information available to it, estimates that the defendant will receive a 16-
level increase pursuant to USSG § 2B1.1(b)(1)() due to the loss exceeding
$1,500,000. The parties understand that such an estimate is not binding on the
Court, and if the Court calculates the loss differently, neither the United States
‘nor the defendant will be allowed to withdraw from the plea agreement, and

the defendant will not be allowed to withdraw from the plea of guilty.

Defendant's Initials JW 3
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 4 of 36 PagelD 12698

7. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United
States will recommend to the Court that the defendant receive a two-level
downward adjustment for acceptance of responsibility, pursuant to USSG
§ 3E1.1(a). The defendant understands that this recommendation or request is
not binding on the Court, and if not accepted by the Court, the defendant will
not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level prior
to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.4., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) fora downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States, and the
defendant agrees that the defendant.cannot and will not challenge that

determination, whether by appeal, collateral attack, or otherwise.

Defendant's Initials + 4
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 5 of 36 PagelD 12699

8. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policies of the
United States, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG § 5K1.1, or (2) the imposition of a sentence below a
statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If
the cooperation is completed subsequent to sentencing, the government agrees
to consider whether such cooperation qualifies as "substantial assistance" in
accordance with the policies of the United States, warranting the filing of a

motion for a reduction of sentence within one year of the imposition of

Defendant's Initials 24 5
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 6 of 36 PagelD 12700

sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance” has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States, and the defendant agrees that defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
9. Use of Information - Section 1B1.8
Pursuant to USSG § 1B1.8(a), the United States agrees that no self-
incriminating information which the defendant may provide during the course
of defendant's cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG § 1B1.8(b).
10. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in

consideration of, such cooperation.

Defendant's Initials 3H 6
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 7 of 36 PagelD 12701

b. It is understood that should the defendant knowingly provide
incomplete or untruthful testimony, statements, or information pursuant to
this agreement, or should the defendant falsely implicate or incriminate any
person, or should the defendant fail to voluntarily and unreservedly disclose
and provide full, complete, truthful, and honest knowledge, information, and
cooperation regarding any of the matters noted herein, the following
conditions shall apply:

(1) The defendant may be prosecuted for any perjury or false
declarations, if any, committed while testifying pursuant to this agreement, or
for obstruction of justice.

(2) The United States may prosecute the defendant for the
charges which are to be dismissed pursuant to this agreement, if any, and may
either seek reinstatement of or refile such charges and prosecute the defendant
thereon in the event such charges have been dismissed pursuant to this
agreement. With regard to such charges, if any, which have been dismissed,
the defendant, being fully aware of the nature of all such charges now pending
in the instant case, and being further aware of defendant's rights, as to all
felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said

felony charges unless on a presentment or indictment of a grand jury, and

xy ;

Defendant's Initials ~
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 8 of 36 PagelD 12702

further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for any
offenses set forth herein, if any, the prosecution of which in accordance with
this agreement, the United States agrees to forego, and the defendant agrees to
waive the statute of limitations and any speedy trial claims as to any such
offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

- (5) — The defendant will not be permitted to withdraw the guilty

pleas to those counts to which defendant hereby agrees to plead in the instant

Defendant’s Initials JW 8
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 9 of 36 PagelD 12703

case but, in that event, defendant will be entitled to the sentencing limitations,
if any, set forth in this plea agreement, with regard to those counts to which
the defendant has pled; or in the alternative, at the option of the United States,
the United States may move the Court to declare this entire plea agreement
null and void.
11. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to Title 18, United States Code, Section 981(a)Q(C) and
Title 28, United States code, Section 2461(c), whether in the possession or
control of the United States, the defendant or defendant's nominees. The
assets to be forfeited specifically include, but are not limited to, the
$1,063 ,685.93 in proceeds the defendant admits he obtained, as the result of
the commission of the offense(s) to which the defendant is pleading guilty.
The defendant acknowledges and agrees that: (1) the defendant obtained this
amount as a result of the commission of the offense(s), and (2) as a result of
the acts and omissions of the defendant, the proceeds have been transferred to
third parties and cannot be located by the United States upon the exercise of
due diligence. Therefore, the defendant agrees that, pursuant to 21 U.S.C. §

853(p), the United States is entitled to forfeit any other property of the

Defendant's Initials JH 9
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 10 of 36 PagelD 12704

defendant (substitute assets), up to the amount of proceeds the defendant
obtained, as the result of the offense(s) of conviction. The defendant further
consents to, and agrees not to oppose, any motion for substitute assets filed by
the United States up to the amount of proceeds obtained from commission of
the offense(s). The defendant agrees that forfeiture of substitute assets as
authorized herein shall not be deemed an alteration of the defendant's
sentence.

The defendant also agrees to waive all constitutional, statutory, and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this Plea Agreement
on any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed
by the Court at the time of the guilty plea, announced at sentencing, or
incorporated into the judgment.

The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time

it is entered. In the event the forfeiture is omitted from the judgment, the

Defendant's Initials 34 10
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 11 of 36 PagelD 12705

defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and locate
all substitute assets and to transfer custody of such assets to the United States
before the defendant’s sentencing. To that end, the defendant agrees to make
a full and complete disclosure of all assets over which defendant exercises
control, including all assets held by nominees, to execute any documents
requested by the United States to obtain from any other parties by lawful
means any records of assets owned by the defendant, and to consent to the
release of the defendant’s tax returns for the previous five years. The defendant
agrees to be interviewed by the government, prior to and after sentencing,
regarding such assets. The defendant further agrees to be polygraphed on the
issue of assets, if it is deemed necessary by the United States. The defendant
agrees that Federal Rule of Criminal Procedure 11 and USSG § 1B1.8 will not
protect from forfeiture assets disclosed by the defendant as part of the
defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the
defendant’s sentencing. In addition to providing full and complete

information about substitute assets, these steps include, but are not limited to,

Defendant's Initials 34 11
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 12 of 36 PagelD 12706

the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may
be found ineligible for a reduction in the Guidelines calculation for acceptance
of responsibility and substantial assistance, and may be eligible for an
obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns |
until the agreed forfeiture, including the forfeiture of any substitute assets, is

final.

Defendant's Initials 34 12
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 13 of 36 PagelD 12707

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (18 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that this
obligation is satisfied, the Defendant agrees to deliver a check or money order |

to the Clerk of the Court in the amount of $100, payable to "Clerk, U.S.

Defendani’s Initials S\\ 13
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 14 of 36 PagelD 12708

District Court" within ten days of the change of plea hearing. The defendant
understands that this agreement imposes no limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the defendant is
pleading provide(s) for imposition of a term of supervised release upon release
from imprisonment, and that, if the defendant should violate the conditions of
release, the defendant would be subject to a further term of imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen will be removed from the
United States, denied citizenship, and denied admission to the United States
in the future.
4. Sentencing Information
The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the
’ background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any

misstatements or inaccuracies. The United States further reserves its right to

Defendant's Initials 2** 14
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 15 of 36 PagelD 12709

make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P. 32(d)(2)(A)(i),
the defendant agrees to complete and submit to the United States within 30
days of execution of this agreement an affidavit reflecting the defendant's
financial condition. The defendant promises that his/her financial statement
and disclosures will be complete, accurate and truthful and will include all
assets in which he/she has any interest or over which the defendant exercises
control, directly or indirectly, including those held by a spouse, dependent,
nominee or other third party. The defendant further agrees to execute any
documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release
of the defendant's tax returns for the previous five years. The defendant
similarly agrees and authorizes the United States to provide to, and obtain
from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any

recommendations to the Court and for collecting any assessments, fines,

Defendant's Initials JH 15
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 16 of 36 PagelD 12710

restitution, or forfeiture ordered by the Court. The defendant expressly
authorizes the United States to obtain current credit reports in order to
evaluate the defendant's ability to satisfy any financial obligation imposed by
the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or
defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the

_ government are not binding on the Court and that, should any

recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

Defendant’s Initials JH 16
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 17 of 36 PagelD 12711

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority to
impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant's sentence on any ground, including the ground that
the Court erred in determining the applicable guidelines range pursuant to the
United States Sentencing Guidelines, except (a) the ground that the sentence
exceeds the defendant's applicable guidelines range as determined by the

Court pursuant to the United States Sentencing Guidelines; (b) the ground

 

that the sentence exceeds the statutory maximum penalty; or (c) the ground
that the sentence violates the Eighth Amendment to the Constitution;
provided, however, that if the government exercises its right to appeal the
sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the defendant is
released from his waiver and may appeal the sentence as authorized by 18

U.S.C. § 3742(a).

8. Scope of Agreement
It is further understood that this agreement is limited to the Office of the

United States Attorney for the Middle District of Florida and cannot bind

other federal, state, or local prosecuting authorities, although the undersigned

Defendant's Initials 1‘ 17
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 18 of 36 PagelD 12712

will bring defendant's cooperation, if any, to the attention of other prosecuting
officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court in open court, and filed
in this cause, at the time of defendant's entry of a plea of guilty pursuant
hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

Defendant's Initials JK 18
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 19 of 36 PagelD 12713

and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to |
hold public office; to serve on a jury, or to have possession of firearms.
11.Factual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth in
the attached "Factual Basis," which is incorporated herein by reference, are
true, and were this case to go to trial, the United States would be able to prove

those specific facts and others beyond a reasonable doubt.

Defendant's Initials 34 19
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 20 of 36 PagelD 12714

12. Entire Agreement

This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea

and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea agreement

has been read in its entirety by (or has been read to) the defendant and that

defendant fully understands its terms.

DATED this 20" day of hea 2019.

Juan Luis Hernandez Rit”
Defendant

   
    
     
 

[I~
7

:

  

F F
Attorney for

Defendant's Initials 73

4 3” 200
Ta

MARIA CHAPA LOPEZ

ue Attorney
Tysen Duve~

Assistant United States Attorney

=

 

— Frank M. Talbot, TI

Assistant United States Attorney
Chief, J acksonville Division

20
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 21 of 36 PagelD 12715

- UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA
v. | CASE NO. 3:14-cr-73-J-32JRK
JUAN LUIS HERNANDEZ RILL
PERSONALIZATION OF ELEMENTS
Count One (Conspiracy to Commit Wire Fraud):
1. Between in or about mid-2009 through in or about early 2010, did
you agree to participate with other individuals to try to accomplish a
common and unlawful plan to commit fraud, which ultimately
involved the use of wire transmissions in interstate commerce
(including email and cellular telephone calls)?
2. Did you know the unlawful purpose of the plan and willfully

participate or join in it?

Defendant's Initials JH 21
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 22 of 36 PagelD 12716

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 3:14-cr-73-J-32JRK

JUAN LUIS HERNANDEZ RILL

FACTUAL BASIS!

Overview

The scheme to defraud involved coconspirators (including Juan Luis
Hernandez Rill — hereinafter “Hernandez Rill”) representing that they could
access and facilitate investments into high yield international investment
markets, which primarily included the leasing of Certificates of Deposits
(Leased CDs). The Leased CDs were purportedly secured by a New Zealand
bank named Unistate Savings and Loan (Unistate). Unistate purportedly
facilitated and secured the high yield investments, such as the Leased CDs.
However, Unistate was merely a shell company incorporated in New Zealand

on June 5, 2008. Unistate did not perform legitimate banking business.

 

1 The assigned Assistant United States Attorney prepared the Factual Basis. It is intended as
a correct version of the facts supporting the offense to which the defendant is pleading guilty,
and as an aid to the Court performing its function pursuant to Rule 11, Federal Rules of
Criminal Procedure. The Factual Basis is not intended to be a statement of the defendant,
and it does not contain every fact pertinent to the case or all of the defendant’s knowledge of
the fraud scheme.

Defendant's Initials 3} 22
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 23 of 36 PagelD 12717

Hernandez Rill was a citizen and resident of Spain and a citizen of
Venezuela, who held himself out to be a “Director” of Unistate. Hernandez
Rill’s name appeared on numerous fake bank documents used during the
scheme. Hernandez Rill communicated via email with an individual in the
United States named Christopher Jaijairam (a resident of New York), who
was the purported Unistate representative in the United States. Jaijairam
incorporated CJ Group Services, Inc. in New York to perpetrate the fraud.
Jaijairam had no relevant training and experience in investment markets.

Other Coconspirators

Glen Elliott Smith was a resident of Louisiana, who had no relevant
investment training or experience. Smith was affiliated with Cole’s Cash Flow
Specialties, LLC to facilitate his role in procuring clients in the United States
and furthering the Leased CD scheme.

Mitchell Holland was a resident of California. Holland was licensed to
conduct Series 3 investment transactions, which permits the holder to sell or
solicit orders for registered futures or options on commodities with registered
firms. Holland had no other securities or investment related licenses. In
February 2009, Holland incorporated Vital Funds, Inc. in Florida as an entity
to assist him in facilitating his role in furthering investments into the fictitious

high yield investment markets, including Leased CDs.

Defendant's Initials J 23
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 24 of 36 PagelD 12718

Warren Rosenfeld was a resident of Texas. Rosenfeld held no securities
related licenses and had no relevant training or experience in investment
markets. Rosenfeld incorporated Aster Capital, Inc. in Texas in February
2008, as an entity to assist him in facilitating his role in furthering fraudulent
investment into fictitious high yield investments/securities, including Leased
CDs.

Rondell Scott Hedrick was a resident of North Carolina. Hedrick did
not have securities and investment licenses. He had no relevant raining or
experience in international investment markets. Hedrick used his corporation
Hedrick Consulting to facilitate his role in furthering the fraudulent
investments into the fictitious high yield investments/securities, including
Leased CDs.

Though Hernandez Rill, Jaijairam, Rosenfeld, Holland, Smith, and
Hedrick worked together and had their material roles in furthering the
investment into the fictitious Leased CDs, these individual never met each
other in person. Their relationship was entirely online and via email and other
electronic communications.

The Market Opportunity Fraud

After the financial lending collapse in the United States in 2008,

numerous capital investors were left without access to traditional funding to

Defendant's Initials 21 24
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 25 of 36 PagelD 12719

finish ongoing capital construction or other projects, or obtain loans for
unexpected costs or delays in finishing capital projects. These capital projects
often involved tens of millions of dollars. Many such construction projects
and investments entirely ceased before completion because banks would not
lend money. This left investors with significant financial losses and no equity
to recover losses. Many of these investors mistakenly turned to the internet
desperately searching for alternative lending sources to finance the balance of
these capital construction and other projects.

The internet is where the high yield investment fraud community -
(including the defendants) awaited such inquiries at that time in the American |
economy. Investors were desperate for capital to finish projects, and the high
yield investment fraud community knew how to market alternative sources of
funding (such as Leased CDs) to make them appealing and seem promising to
desperate investors. Many of these schemes had the trappings of legitimacy.

The Leased CDs in the Present Scheme

The Coconspirators made it appear that they were using legitimate
contracts from Unistate wherein the investors signed agreements with
Hernandez Rill as the Unistate representative. These agreements were

emailed among the coconspirators, and sent to the victims via email.

Defendant's Initials JH 25
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 26 of 36 PagelD 12720

The coconspirators used what appeared to be a legitimate escrow
company named Commercial Escrow Services to receive the initial investment
from the investors to begin the process of obtaining access to the fictitious
leased CDs. The coconspirators made it appear they were using the
Depository Trust and Clearing Corporation (D.T.C.C.), a private yet highly
regulated entity that operates a clearinghouse that standardizes the post-trade
processing of financial transactions for institutions involved in global trading
markets. The coconspirators also assigned the Leased CDs Committee on
Uniform Securities Identification Procedures (CUSIP) numbers to specifically
identify the Leased CD (or purported security). In the legitimate financial
world, these CUSIP numbers specifically identify each security. The same
CUSIP number cannot identify two different securities.

Information about the legitimacy of the D.T.C.C. and the use of CUSIP
numbers as security identifiers was available to the victims of the Leased CD
fraud. There were numerous email communications between the
coconspirators and the victims about how the D.T.C.C. operated and the
assignment of CUSIP numbers to the Leased CDs. The victims did not know
each other. The coconspirators made mistakes and, at times, used the same
CUSIP number to identify multiple Leased CDs. This could never happen in

the legitimate global financial investment world.

Defendant's Initials J" 26
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 27 of 36 PagelD 12721

The Leased CD scheme began in approximately June 2009 and ended
in early 2010. None of the Leased CDs paid any investment returns. The
victim investors wired money (as shown below in one instance $622,500) for
access to a Leased CD in the amount of $200,000,000. The coconspirators
filling their various roles convinced the victim investor that he would have
temporary access to the Leased CD to leverage it in global trading platform as
an investment tool, or to “monetize” the Leased CD and turn the temporary
access to the Leased CD into cash. When the initial investment was wired to
Commercial Escrow Services, through a series of subsequent transactions, the
coconspirators essentially split the money and then for a period of 90 days
strung along the victims/ investors as to issues arising with the Leased CDs,
and convinced the victims/investors that they made mistakes during the
process that caused them to lose their initial investment. There were different
permutations to the scheme, but this was the general nature of it.

Victim G.Y.S. — Jacksonville, Florida

G.Y.S. was a Jacksonville, Florida businessman in the construction
industry. In the fall of 2009, G.Y.S. was having significant financial issues
and was searching for a non-traditional investment opportunity with high
yield returns to enhance his ability to obtain construction bonds for large

public projects. G.Y.S. accessed the internet and found Smith and Holland.

Defendant's Initials 3K 27
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 28 of 36 PagelD 12722

Holland ultimately communicated with G.Y.S. via Vital Funds. Hernandez
Rill communicated with Jaijairam via email and sent fake Unistate contracts
that set forth how G.Y.S. could lease a $200,000,000 Leased CD with a
specific CUSIP number. The contracts and agreements were detailed.
Warren Rosenfeld reviewed the Unistate contracts and vouched for their
legitimacy to Holland and Hedrick, which was communicated to G.Y.S. The
coconspirators (performing their various roles) convinced G.Y.S. that by
wiring $622,500 to Commercial Escrow Services that G.Y.S. could obtain
temporary access to the $200,000,000 Leased CD, which was secured by
Unistate.

In early November 2009, after G.Y.S. communicated with Smith and
Holland, Jaijairam, the purported Unistate representative in the United States,
contacted G.Y.S. at the direction of Hernandez Rill. Jaijairam emailed
Unistate documents and wiring instructions for G.Y.S. to wire $625,500
(which included a $3,000 processing fee) to Commercial Escrow Services.
Based on the communications from Hernandez Rill to Jaijairam, then from
Jaijairam to G.Y.S., on November 4, 2009, G.Y.S wired the $622,500 from
his CNL bank account in Jacksonville, Florida to Commercial Escrow
Services in California. Based on representations from Holland and Hedrick,

G.Y.S. understood that he could monetize the CD or obtain capital by

Defendant’s Initials M 28
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 29 of 36 PagelD 12723

leveraging the CD in specific high yield investment markets, the returns from
which after 60 days would be used to pay the additional required $14,000,000
leasing fee. G.Y.S. was led to believe that he could use the balance of the

funds received from the investment to infuse into his capital construction
projects. However, there was no Leased CD, and no real opportunity to
monetize or invest it. The only events that actually occurred after G.Y.S.

wired the $622,500 to Commercial Escrow Services are that the coconspirators _
split the money.

On November 9, 2009, Rosenfeld instructed Commercial Escrow
Services to wire $201,431.00 to Vital Funs (Holland), $78,172 to Aster Capital
(Rosenfeld), and $339,502 to the Citibank Espana account for Unistate
(Hernandez Rill). On November 12, 2009, Holland wired $131,290 from Vital
Funds to Glen Elliott Smith. The following day, Smith wired $5,500 to
Hedrick. On November 27, 2009, Unistate (Hernandez Rill) wired
$108,632.57 to the CJ Group Services (Jaijairam) account.

On December 1, 2009, Holland emailed a fictitious D.T.C.C. screen
shot of the purported Leased CD to Hedrick and copied G.Y.S. on the email.
Holland obtained the screen shot from Jaijairam, who received it from
Hernandez Rill. The screen shot referenced Hedrick as the beneficiary, as he

was supposed to invest the Leased CD on behalf of G.Y.S. The CUSIP

Defendant’s Initials JH 29
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 30 of 36 PagelD 12724

number on the D.T.C.C. screen shot was fake. At that point, all of G.Y.S.’s
$622,500 had been disbursed to the coconspirators.

On January 13, 2010, at the direction of Hernandez Rill, Jaijairam
emailed and advised G.Y.S. that G.Y.S. had a 30-day extension from Unistate
to access and use the $200,000,000 Leased CD. The email was a hoax, as
there was no $200,000,000 Leased CD, so the additional 30 days for access
and use was meaningless. In addition, after the initial 60-day period, G.Y.S.
began having significant difficulty in reaching Holland and Hedrick (his two
main points of contact). G.Y.S. never had direct access to Rosenfeld or
Hernandez Rill. After email communications, on January 18, 2010, Holland
informed G.Y.S. that Unistate (Jaijairam and Hernandez Rill) had agreed to
extend G.Y.S.’s access to use the Leased CD. Such a representation was fake,
as there was no Leased CD. As the 90" day expired, on or about February 8,
2010, at Hernandez Rill’s instruction, Jaijairam emailed G.Y.S and advised
G.Y.S. that because G.Y.S. did not fulfill his end of the agreement by paying
the 7% fee of $14,000,000 to Unistate, G.Y.S. no longer had access to the
Leased CD. Four days later, Jaijairam (at the direction of Hernandez Rill via
email) emailed G.Y.S. a “cease and desist” letter threatening legal action.

G.Y.S. never recovered the $625,500.

Defendant's Initials 3 30
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 31 of 36 PagelD 12725

Other Victims of Deals Involving Unistate

 

Bentley Equities, LLC ~p-

On September 11, 2009, a representative of Bentley Equities, LLC, after
receiving false representations from coconspirators, wired $300,000 to
Commercial Escrow Services to obtain access to a purported $25,000,000

‘Leased CD. On September 16, 2009, Rosenfeld instructed Commercial
Escrow Services to wire $79,400 to Vital Funds and $219,000 to another entity
named Federated Management. The following day, Holland wired $22,500 to
Aster Capital (Rosenfeld). Federated Management wired $18,000 to Unistate.
The Leased CD was not real, had a fake CUSIP number, and the
coconspirators merely split the $300,000.

J.N. - WCSP Country Club Office Plaza, LLC

J.N. (a resident of Texas) was a principal of WCSP Country Club
Office Plaza, LLC, an entity seeking to secure funds to continue a real estate
development project. J.N. was ultimately introduced to Holland, who
introduced J.N. to a $4,000,000 Leased CD. The coconspirators played their
similar roles. Jaijairam communicated (via Hernandez Rill) to Holland.
Rosenfeld remained in the background reviewing and revising the various
Leased CD documents that Unistate (Hernandez Rill) prepared and sent.

Based on the false representations and promises, on September 25 and 28,

Defendant's Initials 4 34
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 32 of 36 PagelD 12726

2009, J.N. wired payments from an attorney trust account of $250,000
(9/25/2009) and $125,000 from another business account (9/28/2009) to
Commercial Escrow Services.

On October 1, 2009, from those funds, Rosenfeld instructed
Commercial Escrow Services to wire $168,394 to Unistate, and $204,756 to
Aster Capital. The following day, Aster Capital wired $80,169 to Vital Funds.
On October 8, 2009, Unistate (Hernandez Rill) wired $21,391.50 to CJ Group
Services (Jaijairam). The $4,000,000 Leased CD was not real. The
coconspirators simply stole and split WCSP Country Club Office Plaza,
LLC’s and J.N.’s money.

Progressive Funding Solutions, LLC

On October 8, 2009, after communicating with Vital Funds (Holland)
about a $50,000,000 Leased CD, a representative of Progressive Funding
Solutions, LLC authorized the company’s attorney to wire $447,000 from the
attomey’s trust account to Commercial Escrow Services. On October 15,
2009, from those funds, Rosenfeld instructed Commercial Escrow Services to
wire $171,130 to Unistate, $119,688 to Aster Capital, and $154,232 to Vital
Funds. On October 26, 2009, Unistate (Hernandez Rill) wired $21,733.50

from the Citibank Espana account to CJ Group Services, Inc. (Jaijairam). The

Defendant's Initials 3H 32
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 33 of 36 PagelD 12727

$50,000,000 Leased CD was not real. The coconspirators simply stole and

split Progressive Funding Solutions, LLC’s money.

Alpha, LLC

R.S. (a resident of Oregon) was a principal of Alpha, LLC, a real estate
development company. R.S. (via Alpha, LLC) purchased an old golf course
driving range and had intentions of getting the property re-zoned for
commercial/residential construction. Before R.S. was able to secure
additional funding for the project, the real estate market crashed, which (like —
G.Y.S. and others) led R.S. to research alternative funding mechanisms. R.S.
came across Vital Funds and contacted Holland. Holland told an employee of
R.S. that for $400,000, Alpha, LLC could have access to a $100,000,000
Leased CD, which could be used to show that R.S. had a high net worth asset,
which would cause more traditional lenders to be willing to lend money to
Alpha, LLC.

Based on Holland’s false representations and the same or similar
Unistate agreements concerning the $100,000,000 Leased CD, on November
17, 2009, an attorney for Alpha, LLC and R.S. wired $400,000 to Commercial
Escrow Services. On November 19, 2009, at Rosenfeld’s instruction,
Commercial Escrow Services wired $172,005 to Unistate, $113,097 to Aster

Capital, and $113,098 to Vital Funds. On November 27, 2009, Unistate

Defendant's Initials 24 33
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 34 of 36 PagelD 12728

(Hernandez Rill) wired $43,527 to CJ Group Services (Jaijairam). The
$100,000,000 Leased CD was not real. The coconspirators simply stole and
split Alpha, LLC’s money.
RLK Investments Associates and B.W.

B.W. (a resident of New York) was attempting to secure lending to start
a computer business. B.W. placed an advertisement on Craigslist regarding
funding and was contacted by Smith and another individual. The duo
convinced B.W. to invest in a $100,000,000 Leased CD. When it became
clear that B.W. intended to invest, Holland became involved. Holland
introduced B.W. to Hedrick, who Holland represented could monetize the
Leased CD and provide access to cash. Based on the false and fraudulent —
representations of Smith, Holland, and Hedrick, and the same or similar fake
Unistate documents, on November 17, 2009, B.W. wired $300,000 to
Commercial Escrow Services. From those funds, on November 19, 2009, at
Rosenfeld’s instruction, Commercial Escrow Services wired $172,005 to the
Citibank Espana account for Unistate, $92,647 to Aster Capital, and $32,648
to Vital Funds. The $100,000,000 Leased CD was not real. The

coconspirators simply stole and split B.W.’s money.

Defendant's Initials JH 34
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 35 of 36 PagelD 12729

Aurora Asset Management, LLC

Aurora Asset Management, LLC (Aurora) was a Texas corporation.
The main principal is deceased. However, an attorney involved representing
Aurora and the principal is available and previously testified that Aurora was
seeking funding to finish a capital project. Aurora learned about and inquired
with Vital Funds (Holland) concerning a $100,000,000 Leased CD.
Ultimately, after researching the transaction, Aurora’s counsel advised heavily
against Aurora participating in the Leased CD deal.

Nevertheless, on December 30, 2009, the Aurora principal instructed
Aurora’s counsel to wire $450,000 to Commercial Escrow Services. On
January 4, 2010, at Rosenfeld’s instruction, Commercial Escrow Services
wired $165,669 to the Citibank Espana account for Unistate, $131,890 to
Aster Capital, and $149,391 to Vital Funds. On January 12, 2010, Unistate
(Hernandez Rill) wired $21,000 to CJ Group Services (Jaijairam). The
$100,000,000 Leased CD was not real. The coconspirators simply stole and
split Aurora’s money.

In the seven purported Leased CD transactions involving Unistate, the
victims collectively wired $2,897,500 to Commercial Escrow Services. The

victims did not recover any of those funds.

Defendant's Initials JH 35
Case 3:14-cr-00073-MMH-JRK Document 522 Filed 07/30/19 Page 36 of 36 PagelD 12730

Juan Luis Hernandez Rill — Social Media and Online Accounts

 

Juan Luis Hernandez Rill traveled to the United States from Spain in
April 2009 and July 2010. At the time of entry, Hernandez Rill provided
biographical and contact information, including an email address. Screen
captures of Tradekey.com list Hernandez Rill as the Director of Unistate and
provides contact information that was included in Unistate documents
provided to victims of the scheme. The same screen captures contain the
address of Unistate as 412 Lake Road Takapuna, Auckland New Zealand,
with the same contact information for Hernandez Rill as the Unistate
documents. Hernandez Rill’s social media accounts also had multiple
references of Hernandez Rill being involved with Unistate and another entity
based in the United Kingdom that referenced the same “Secretary” and
“Director” who purportedly signed certain Unitstate documents that
Hernandez Rill provided to Jaijairam. Jaijairam, in turn, provided those

documents to G.Y.S and other victims of the scheme.

Defendant's Initials SH 36
